Citation Nr: 0616125	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to an evaluation in excess of 30 percent for 
tension headaches.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A rating decision in August 1974 denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran did not initiate an appeal to the Board of that RO 
decision by filing a timely notice of disagreement and, 
consequently, the August 1974 rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).  A Board decision dated 
December 27, 1978, denied entitlement to service connection 
for an acquired psychiatric disorder.  A Board decision dated 
September 1, 1982, found that additional evidence received 
since the prior final disallowance of the claim in December 
1978 did not present a new factual basis to warrant reopening 
the claim.  A final rating decision in May 1983 found that 
new and material evidence had not been received to reopen the 
claim for service connection for the acquired psychiatric 
disorder of paranoid schizophrenia.  In February 1996 and 
thereafter the veteran submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal on that issue ensued.

In April 2004, the Board remanded this case.  The case was 
returned to the Board in January 2006.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for paranoid schizophrenia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no credible evidence of record that during the 
appeal period the appellant has had very frequent completely 
prostrating and prolonged attacks of headaches productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for tension headaches are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic 
Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  
With regard to the claim decided herein, VA has fulfilled the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to the 
veteran in October 2002 by the RO informed him of the 
evidence needed to substantiate his claim for an increased 
evaluation for headaches, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he was expected to submit in support of his claim.  The 
RO's letter advised the veteran that it was his 
responsibility to support his claims with appropriate 
evidence and to make sure that VA received all pertinent 
records not in the custody of a federal department or agency.  
This VCAA notice letter thus included the first three 
elements of notice of the four elements of notice discussed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The adjudication of the 
veteran's claim on appeal for an increased disability rating 
was prior to the enactment of the VCAA.  The notice provided 
to the veteran by the RO in October 2002 was the kind of 
remedial notice which the Court found in Pelegrini to be 
permissible under the applicable statute and regulations.  In 
light of the foregoing, the Board concludes that VA has 
satisfactorily complied with the duty to notify pursuant to 
the VCAA and its implementing regulations.

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained copies of the 
available VA and private records of medical treatment for 
headaches identified by the veteran.  In addition, VA 
afforded the veteran neurological examinations to evaluate 
his headache disorder.  The veteran has not identified any 
additional existing evidence relevant to the claim decided 
herein.  Therefore, the Board concludes that further 
assistance is not required with regard to the veteran's claim 
for an increased disability rating for headaches and that 
issue is ready for appellate review.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005). 

A rating decision in August 1974 granted entitlement to 
service connection for tension headaches.  The rating 
decision in January 1997 characterized the issue on appeal as 
entitlement to an increased evaluation for "post-traumatic" 
headaches.  A VA physician who conducted a VA neurological 
examination of the veteran in May 1996 noted the veteran's 
subjective complaint of headaches and the veteran's 
description of the nature and severity of the reported 
headaches.  In a memorandum dated in August 1999, the RO 
requested a medical opinion from the C&P [compensation and 
pension] unit of a VA Medical Center on the question of 
whether the symptomatology of headaches noted in the report 
of the May 1996 VA neurological examination was etiologically 
related to the veteran's service-connected disability of 
tension headaches, a natural progression of tension 
headaches, or a co-existing independent condition.  The same 
VA physician who conducted the VA neurological examination in 
May 1996 performed another VA neurological examination of the 
veteran in May 1998 and, in December 1999, he reported his 
opinion that the headaches described by the veteran to him at 
the VA examinations in May 1996 and May 1998 were 
"etiologically related to his SC tensional Headaches 
condition."  Nevertheless, an unappealed and, for that 
reason, final RO decision in May 2000 denied entitlement to 
service connection for "migraine headaches."  At a VA 
neurological examination in January 2005, which was conducted 
by another VA physician, the pertinent diagnosis was "Mixed 
type headaches, migrainous and tensional; as described" and 
the examining physician stated an opinion that "the 
initially diagnosed service-connected tensional headaches are 
the same as migraine headaches, with tensional components 
being also diagnosed and at present catalogued."

On this record, and in view of the fact no individual, 
including the appellant in this case, could reasonably be 
expected to separately report or describe his subjective 
experience of having service-connected "tension" headaches 
as opposed to non-service-connected "migraine" headaches, 
the Board finds that all symptomatology of his headaches 
claimed by the veteran during the appeal period should be 
considered by the Board in arriving at a decision on his 
increased rating claim.

Based on the finding stated in the preceding paragraph and on 
the provisions of 38 C.F.R. § 4.20, to the extent that they 
may be applicable in this case, the Board finds that the 
veteran's service-connected tension headaches are 
appropriately rated under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, pertaining to migraine.  That 
diagnostic code provides that an evaluation of 30 percent is 
warranted for migraine with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  An evaluation of 50 percent requires 
migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

With regard to the rating factor of economic inadaptability, 
at a hearing before a hearing officer at the RO in September 
1997, the veteran testified that due to headaches he had 
missed work as a repairman for a telephone company.  
(Transcript of hearing, page 2).  However, the veteran has 
not submitted any personnel records from his employer or any 
other credible supporting evidence to corroborate his 
testimony in that regard.  Furthermore, records of the Social 
Security Administration (SSA) which have been associated with 
other evidence in the veteran's claims file show that a 
decision by SSA in April 2002 found that the veteran was 
disabled under laws administered by that agency with a 
primary diagnosis of paranoid schizophrenia and other 
functional psychotic disorders and a secondary diagnosis of 
essential hypertension.  SSA has not found that the veteran 
is disabled from working due to headaches.  

In his testimony at the hearing in September 1997, the 
veteran described having headaches in what must be 
characterized as extreme terms.  For example, he stated that, 
"[The headaches] are so very intense that I feel my head is 
about to explode...Many times I've prayed the Lord to end my 
life because this is so unbearable that I don't even want 
anyone talking to me."  (Transcript, page 2.)

The veteran's subjective reports to VA examining physicians 
in May 1996, May 1998, August 2002, and January 2005 
concerning the claimed severity and frequency of his 
headaches have been in a similar vein.  For example, the 
report 
of  the VA neurological examination in August 2002 indicates 
that the veteran stated at that time that he had severe 
headaches three times per week "with duration up to 5-7 
days."

The record in this case does not contain any findings by the 
VA examining physicians as to their assessment of the actual 
severity and frequency of the veteran's headaches, and the 
Board notes that neither a physician nor anyone else is 
really equipped to make such a determination.  Such being the 
case, adjudicators must necessarily consider the credibility 
of the individual reporting the severity and frequency of 
headaches.  In the appellant's case, the Board finds that the 
credibility of his accounts in hearing testimony and in 
statements to VA examining physicians concerning the severity 
and frequency of headaches is highly questionable.  

As noted above, during the ten years which his appeal on this 
issue has been pending the appellant has submitted no 
credible evidence to support his subjective reports 
concerning the severity and frequency of headaches.  He has 
also contradicted himself on the matter of whether medication 
relieves his headaches.  In an affidavit sworn by him in 
April 1997, he stated that medication prescribed by 
physicians for his headaches no longer had any effect, while 
the VA physician who conducted the VA neurological 
examination in August 2002 reported that the veteran told him 
that he may get relief of headaches by taking the prescribed 
medications Dolorex and Tencon.

In the Board's view, the record in this case demonstrates 
that the veteran has exaggerated the severity and frequency 
of the headaches which he has had during the appeal period, 
which shows that he is not a reliable historian on those 
matters.  Because there is no evidence of record in favor of 
the veteran's increased rating claim other than his own 
statements and testimony, which are not credible, there is no 
basis in law or in fact to find that the schedular criteria 
for the next higher rating of 50 percent for headaches 
[headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability] have been met, and so entitlement to an 
evaluation in excess of 30 percent for tension headaches is 
not established.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (2005).

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent for 
headaches, the benefit of the doubt doctrine does not apply 
on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
tension headaches is denied.


REMAND

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, No. 04-181, which held that, in the 
context of an attempt to reopen a service connection claim 
which was the subject of a prior final disallowance, the VCAA 
requires VA to look at the basis(es) of the denial of the 
claim in the prior decision and to then provide a VCAA notice 
letter which describes the evidence which is necessary to 
reopen and substantiate the element or elements required to 
establish service connection which were found insufficient in 
the prior final denial, citing Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam)  
(The three elements required for service connection are 
competent evidence of current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between an in-service injury or disease and the current 
disability).

In Kent, the Court stated that additional evidence is 
"material" when it contains: 
(1) evidence on a service connection element on which the 
claimant initially failed to submit any competent evidence; 
(2) evidence on a service connection element where previously 
received evidence on that element was found to be 
insufficient; (3) evidence on a service connection element 
where the claimant did not have to submit evidence until a VA 
decision determined that an evidentiary presumption had been 
rebutted; (4) some combination or variation of the above 
three situations.   

In this case, the RO sent the appellant a VCAA notice letter 
in June 2002 and the AMC sent the appellant VCAA notice 
letters in April 2004 and September 2004 concerning his 
attempt to reopen his service connection claim.  Those notice 
letters did not contain the information which the Court has 
now held in Kent VA is required by the VCAA to provide to a 
veteran who is attempting to reopen a service connection 
claim which was the subject of prior final denials.  
Therefore, this case must be remanded for the purpose of VA's 
providing the appellant proper VCAA notice with regard to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
paranoid schizophrenia.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should send the appellant a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the appellant 
of the nature of evidence necessary to 
reopen and substantiate his claim of 
entitlement to service connection for 
paranoid schizophrenia.  The AMC's letter 
to the appellant should also inform him 
of the five elements of his claim for 
service connection for paranoid 
schizophrenia discussed by the Court in 
Dingess/ Hartman, supra, and of the 
evidence on his claim which would be 
considered material under the holding in 
Kent.

2.  The AMC should then re-adjudicate the 
remanded issue based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative, if 
any, should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


